United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1547
Issued: July 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 11, 2012 appellant filed a timely appeal from February 7 and June 27, 2012 merit
decisions of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1

5 U.S.C. § 8101 et seq.; The Board notes that appellant submitted additional evidence following the June 27,
2012 decision. Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its
final decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c);
Sandra D. Pruitt, 57 ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for
reconsideration.
2

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm his
continuing desire for an oral argument in Washington, DC. No written confirmation was received within the time
allotted. The Board in its discretion will decide the appeal on the record.

ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
upper or lower back condition causally related to factors of his employment.
FACTUAL HISTORY
On November 30, 2011 appellant, then a 47-year-old manager of distribution operations,
filed an occupational disease claim alleging degenerative disc disease and arthritis of his back as
a result of walking the floors and checking containers. He first became aware of his condition
and realized that it was caused by his employment on May 1, 2011.3
In a November 15, 2011 report, Dr. Kenneth W. Reichert, II, a Board-certified
neurosurgeon, stated that appellant underwent surgery on July 27, 2010 and returned to work.
He did not describe the type of surgery performed. Dr. Reichert noted that it was becoming
more difficult for appellant to work without pain due to the amount of walking and bending he
performed on a daily basis. He reported that appellant was unable to perform his duties to full
capacity.
On December 13, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit a detailed description of the
employment activities that he believed caused his condition and respond to specific questions.
OWCP also requested that appellant submit a comprehensive medical report, including a
diagnosis, results of examinations and tests and a physician’s opinion with medical rationale
explaining the cause of his condition.
In a decision dated February 7, 2012, OWCP denied appellant’s claim. It accepted that
his work duties included continuous walking and checking containers but found insufficient
medical evidence to establish that he sustained a back condition as a result of his employment
duties.
On April 24, 2012 appellant submitted a request for reconsideration.
In a May 26, 2011 computerized tomography (CT) scan report, Dr. John R. Grogan, a
Board-certified diagnostic radiologist, observed that appellant’s thoracic alignment was normal
and disc height was well maintained throughout the spine. He noted mild osteophytic spurring of
the T4-5 facet joints and mild circumferential disc bulging at T10-11. Dr. Grogan diagnosed
mildly diffusely enlarged serpentine appearing dorsal thoracic vein, upper thoracic facet
arthropathy at T4-5, mild-to-moderate canal stenosis at T10-11 secondary to disc bulging and
ligamentum flavum hypertrophy and multilevel lumbar degenerative changes.
In a November 14, 2011 report, Dr. Max Lee, a Board-certified neurosurgeon, noted
appellant’s complaints of worsening low back pain and bilateral lower extremity numbness.
Appellant complained of chronic low back pain since 2004 and bilateral leg weakness and
3

The record reveals that appellant filed a previous occupational disease claim (File No. xxxxxx540) and two
previous traumatic injury claims (File Nos. xxxxxx989 & xxxxxx106).

2

numbness since June 2011. Dr. Lee noted that appellant’s previous low back surgery in 2004
and morphine pump placed in 2007. He conducted an examination and observed back pain and
arthralgias. No tenderness to palpation or instability was found. Appellant had full range of
motion and normal strength and tone of head, spine and bilateral arms and legs. Dr. Lee
diagnosed low back pain and thoracic spondylosis. He recommended further testing because
appellant demonstrated signs and symptoms of cervical myelopathy.
In a November 25, 2011 CT scan of the spine, Dr. Eric Fisher, a Board-certified
diagnostic radiologist, related appellant’s complaints of upper and lower extremity pain and
weakness. He observed a reversal of normal cervical lordosis, posterolateral endplate
osteophytic ridge with disc bulging and endplate spurring. Dr. Fisher diagnosed mild C5-6 right
lateral recess stenosis effacing the ventral thecal sac with probable mild cord flattening and no
evidence for foraminal compromise.
In a November 30, 2011 report, Dr. Lee related a history of appellant’s complaints of
worsening low back pain and bilateral lower extremity numbness. Since the CT scan, appellant
experienced an increase in his left leg weakness specifically in his hip. Dr. Lee provided a
history of injury and examination findings that were identical to the November 14, 2011
examination. He reported that the May 26, 2011 CT scan of the cervical spine revealed evidence
of a reversal of the normal lordotic curvature, congenital narrowing of the central canal and
osteophyte ridging at C5-6 causing flattening of the thecal sac and cervical spinal cord. Dr. Lee
stated that the cervical CT myelogram suggested spinal cord compression extending from C5-7
and to a lesser degree C4-5. He also observed some stenosis at T10-11 and stenosis with spinal
cord compression in the cervical spine C5-6, C6-7 and to a lesser degree C4-5. Dr. Lee
diagnosed low back pain and thoracic spondylosis.
In a February 27, 2012 report, Dr. Lee provided a history of injury and examination
findings that were similar to his previous reports. He noted that appellant felt that his condition
was worsening over time and that his low back pain caused him to sleep only one hour at a time.
Appellant stated that he had to crawl to the bathroom at times due to his leg weakness. Dr. Lee
diagnosed low back pain and thoracic spondylosis.
In April 3 and May 8, 2012 operative reports, Dr. Lee noted appellant’s diagnoses of
cervical stenosis and myelopathy.
In an April 11, 2012 report, Dr. Lee noted that he examined appellant for a postoperative
wound check. He stated that appellant underwent an anterior discectomy and fusion C4-7 on
April 3, 2012 but it was decided to stop the surgery because appellant became hypotensive.
Dr. Lee observed that the incision was clean, dry and intact with no signs of infection. He
opined that appellant’s cervical degenerative disc disease was directly attributed to the physical
demands of his job, such as heavy lifting.
In an April 11, 2012 statement of medical necessity form, Dr. Lee check marked
diagnoses for degenerative disc disease, radiculopathy and spinal stenosis. He indicated that a
bone growth stimulator was necessary for multilevel fusion, previous back surgery, obesity and
all/mixed graft.

3

By decision dated June 27, 2012, OWCP denied the claim, finding insufficient medical
evidence to establish that his back condition was causally related to factors of his employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
Appellant alleged that he sustained an upper and lower back condition as a result of his
duties as a manager of distribution operations. OWCP accepted that his duties included
repetitive walking and checking containers. Appellant was diagnosed with a cervical condition.
The Board finds that he failed to provide sufficient medical evidence to establish that he
developed an upper or lower back condition as a result of his employment duties.
Appellant submitted several reports by Dr. Lee, who noted his complaints of worsening
low back pain and bilateral lower extremity numbness. Dr. Lee related that appellant
complained of chronic low back pain since 2004 and bilateral leg weakness and numbness since
June 2011. He briefly noted a history that appellant underwent previous low back surgery in
2004. Upon examination, Dr. Lee did not observe any tenderness to palpation or instability.
Range of motion was full. Dr. Lee diagnosed low back pain and spondylosis. He observed that
diagnostic reports reviewed stenosis with spinal cord compression and evidence of reversal of
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

4

the normal lordotic curvature. Dr. Lee however did not provide a rationalized medical opinion
causally relating appellant’s low back condition to the factors of his federal employment.
In an April 11, 2012 postoperative report, Dr. Lee opined that appellant’s cervical
degenerative disc disease was directly attributed to the physical demands of the job, such as
heavy lifting. Although he provided an opinion on causal relationship regarding appellant’s
cervical condition, the Board finds that his opinion is not well rationalized. Dr. Lee attributes
appellant’s condition to the physical demands of his job, such as heavy lifting. The Board notes,
however, that the record does not contain any description of appellant’s job duties as including
heavy lifting and that appellant attributed his condition to duties of repetitive walking and
checking containers. Medical reports must be based on a complete and accurate factual and
medical background.9 Because Dr. Lee fails to accurately describe appellant’s work duties, his
opinion lacks probative value. The Board notes that he failed to adequately explain how
appellant’s spinal conditions developed or worsened as a result of his duties of heavy lifting.
Such opinion is necessary as the record reveals a preexisting condition for which appellant had
surgery. Dr. Lee did not address whether appellant’s duties caused any aggravation or
contribution to the degenerative disc disease. Medical evidence that states a conclusion but does
not offer sufficient rationalized medical explanation regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10 Dr. Lee’s reports are
insufficient to establish appellant’s claim.
Appellant also submitted various diagnostic reports by Drs. Grogan and Fisher. Although
the physicians provide a diagnosis of appellant’s spinal conditions, neither physician provides
any opinion on causal relationship. The Board has found that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.11
Dr. Reichert’s November 15, 2011 report does not contain any opinion on the cause of
appellant’s spinal condition. The Board finds that his reports are also insufficient to establish
causal relationship.
On appeal, appellant stated that his work duties included repetitive walking and checking
containers. He explained that checking containers required lifting and moving parcels, tubs and
bags of priority mail. Appellant alleged that heavy lifting was only one example used by
Dr. Lee. As noted, Dr. Lee’s reports lack probative value as he does not adequately explain how
appellant’s duties as an operator caused or contributed to his spinal conditions. Causal
relationship is a medical issue that can only be shown by reasoned medical opinion evidence that
is supported by medical rationale.12 Because appellant has not provided such medical opinion in
this case, he has failed to meet his burden of proof.

9

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

10

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

11

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

12

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that his upper or lower back conditions
were causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the June 27 and February 7, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

